Citation Nr: 1537643	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected disabilities. 

2.  Entitlement to service connection for chronic sinusitis and allergic rhinitis.

3.  Entitlement to a compensable disability rating for residual scarring of the lumbar spine.

4.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran timely appealed the decision, and the Board remanded the issue in January 2014 for further adjudication of newly received records.  The agency of original jurisdiction (AOJ) subsequently issued the Veteran a supplemental statement of the case (SSOC) in April 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to a disability rating higher than 10 percent for gastrointestinal reflux disease was raised by the record in a November 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has a lumbar spine disorder as a result of his time on active duty, or alternately that his current lumbar spine disorder has been caused or aggravated by his service-connected disabilities.  

Service treatment records reflect that the Veteran complained of back pain on two occasions in service and was diagnosed with lumbar strain in July 2003, with an additional diagnosis of chronic low back pain the next month.  Post-service treatment records reflect that he was being treated as of December 2005 by VA providers for complaints of low back pain.  He underwent surgery in 2008 to treat an acute disc herniation; records of that surgery reflect that he reported to his private physicians that his back had begun hurting in 2001, while he was on active duty, and had recently gotten worse.  The Veteran has also submitted statements from private physicians addressing the likely etiology of his current back disorder.  In August 2008, a private physician stated that "it is likely and possible that the forces impacted upon landing (jumping from planes for 10 years) contributed to degenerative processes" in the lumbar spine, resulting in his low back pain.  Similarly, a private physician opined in an October 2010 evaluation that the Veteran's current spine disorder "resulted from the various infantry activities," such as carrying backpacks and running, that "created a chronic low back disc pattern that eventually lead to an acute exacerbation of his condition" in 2008.  In May 2012, two physicians submitted letters attesting to their belief that the Veteran's current lumbar spine disorder is related to service; however, neither physician offered a rationale for this opinion.  

The Veteran underwent VA examination most recently in February 2015.  At that time, he reported a history of in-service diagnosis of low back pain and stated that he has experienced back pain since he was on active duty.  The examiner diagnosed lumbosacral strain and a disc herniation.  The examiner stated that he "did not find any documents in the c-file that the Veteran was seen for any kind of low back conditions while in service," and further stated that the Veteran had not been treated for low back problems when he was first seen by VA physicians in December 2005.  Both these statements are demonstrably inaccurate; the record contains two indications of the Veteran's having sought treatment for low back pain in service, in July and August 2003; and treatment records from December 2005 clearly show the Veteran with a history of "low back pain."  The examiner offered a negative opinion as to direct service connection, finding it less likely than not that the Veteran's lumbar spine disorder began in or was otherwise due to his time in service.  In so finding, the examiner stated that no chronicity of any back problems were shown from service to the present.  In offering this opinion, however, the examiner did not consider the positive etiological opinions submitted by multiple private physicians.  Further, the examiner did not considered the contentions of the Veteran that his lumbar spine disorder has been caused or worsened by his service-connected knee, right ankle, and right foot disabilities.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner's opinions to date have not fully considered the Veteran's contentions that his lumbar spine disorder developed secondary to, or was aggravated by, his service-connected knee, right ankle, and right foot disorders.  The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's lumbar spine disorder.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a lumbar spine disorder, including as secondary to service-connected disabilities.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the February 2015 opinion concerning the Veteran's claimed lumbar spine disorder.  In opining as to whether any such disorder had its origin in service, the examiner must specifically discuss the opinions provided by the Veteran's private physicians in August 2008, October 2010, and May 2012.  The examiner must also opine as to whether the lumbar spine disorder was caused or aggravated by the Veteran's service-connected knee, right foot, and right ankle disabilities.  These opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the February 2015 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

In a March 2014 rating decision, the RO denied the Veteran's claim for service connection for a chronic sinusitis and allergic rhinitis.  In May 2014, the Veteran submitted correspondence disagreeing with that denial.  Similarly, in October 2014, the RO denied the Veteran's claim for a compensable rating for his service-connected residual scarring of the lumbar spine.  In December 2014, the Veteran submitted correspondence expressing disagreement with the denial of that claim.  These matters must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).  Further, the Veteran submitted a notice of disagreement in January 2014 with what he referenced as a December 2013 denial of his claim for entitlement to a clothing allowance.  Although the January 2014 notice of disagreement, along with what appears to be a VA Form 9 substantive appeal on the issue, are present in the claims file, neither the purported December 2013 rating decision nor any other adjudicatory documents concerning this claim are present in the claims file.  Thus, in addition to issuing a statement of the case concerning this issue pursuant to Manlincon, supra, on remand the AOJ must ensure that all adjudicatory documents, including any rating decision, concerning the clothing allowance claim are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claim on appeal for service connection on both a direct and secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  Refer the Veteran's claims file to the VA examiner who provided the February 2015 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to the medical probabilities that the Veteran's currently diagnosed lumbar spine disorder is directly related to his period of military service.  In the context of any negative opinion, the reviewer must specifically address the positive opinions submitted by the private treatment providers in August 2008, October 2010, and May 2012 concerning the likelihood that the current lumbar spine disorder began in, or is etiologically linked, to the Veteran's time in service.  

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disorder has been caused or aggravated by service-connected disability, to include in particular his right ankle, right foot, and bilateral knee disorders.  

The examiner must set forth in detail the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

4.  Take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2014, May 2014, and December 2014 notices of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claims for entitlement to a clothing allowance, service connection for chronic sinusitis and allergic rhinitis, and a compensable disability rating for residual scarring of the lumbar spine.  The AOJ should also ensure that copies of all adjudicatory documents relating to the clothing allowance claim, including the December 2013 rating decision, are included in the claims file.  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


